Title: Circular Instructions for the Seizure of Certain Royal Officials, 5–12 November 1775
From: Washington, George
To: 



Sir,
Cambridge Novr 5[–12]th 1775

At a time when some of our Sea port Towns are cruelly and Wantonly laid in Ashes; and ruin & Devastation denounced against others—When the Arms are demanded of the Inhabitants, and Hostages required (in effect) to Surrender their Liberties—When General Howe by Proclamation, under the threat of Military Execution, has forbid the Inhabitants of Boston to leave the Town without his permission, first had and obtained in writing—when by another proclamation he strictly forbid⟨s⟩ any person’s bringing out of that place more than Five pounds Sterlg of their property in Specie, because truely the Ministerial Army under his Command may be injured by it—and when by a third Proclamation (after leaving the Inhabitants no alternative) he calls upon them to take Arms under Officers of his appointing, ’tis evident, that the most Tyrannical, & cruel system is adopted for the destruction of the rights and liberties of this Continent, that ever disgraced the most despotick Ministry; and ought to be opposed by every means in our power.
I therefore desire, that you will delay no time in causing the Seizure of every Officer of Government at Portsmouth who have given pregnant proofs of their unfriendly disposition to the cause we are Ingaged In; and when you have secured them, take the opinion of the Provencial Congress, or Committee of saf⟨e⟩ty in what manner to dispose of them in that Government—I do not mean that they should be kept in close confinemt—If either of those bodies should incline to send them to any of the Interior Towns, upon their Parole not to leave them till released, it will meet with my concurrance.
For the present, I shall avoid giving you the like order in respect

to the Tories in Portsmouth; but the day is not far of when they will meet with this, or a worse fate if there is not considerable reformation in their ⟨Con⟩duct—of this they may be assured. Sir Yr Most Obedt Servt

Go: Washington

